Exhibit 10.3

AFFIRMATION OF GUARANTY

THIS AFFIRMATION OF GUARANTY (this “Agreement”) is made and entered into as of
the 25th day of January, 2012, by INTCOMEX HOLDINGS, LLC, a Delaware limited
liability company (“Guarantor”) with an address of 3505 NW 107th Avenue, Miami,
Florida 33178.

WITNESSETH:

WHEREAS, PNC Bank, National Association, a national banking association, in its
capacity as Agent (in such capacity, the “Agent”) has agreed to make certain
financial accommodations as evidenced by that certain Revolving Credit and
Security Agreement dated as of July 25, 2011 (as amended and modified from time
to time, the “Credit Agreement”) among Software Brokers of America, Inc., a
Florida corporation, Accvent LLC, a Florida limited liability company, Forza
Power Technology LLC, a Florida limited liability company, KLIP Xtreme LLC, a
Florida limited liability company, and Nexxt Solutions LLC, a Florida limited
liability company (“Borrowers”), the lenders party thereto from time to time and
the Agent (capitalized terms used herein and not otherwise defined herein shall
have the meaning provided therefor in the Credit Agreement.); and

WHEREAS, pursuant to that certain Guaranty and Suretyship Agreement dated as of
July 25, 2011 (as amended and modified from time to time, the “Guaranty”) by
Guarantor, Guarantor agreed to guarantee obligations of Borrowers.

NOW, THEREFORE, for and in consideration of the extensions of credit to
Borrowers pursuant to the Credit Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
in accordance with the requirements of that certain First Amendment to the
Credit Agreement, Guarantor hereby agrees as follows:

1. Guarantor Representations. Guarantor represents and warrants to Agent as of
the date first written above that (i) Guarantor has received and reviewed that
certain First Amendment to Revolving Credit and Security Agreement dated as of
the date hereof (the “First Amendment”) among Borrowers, Lenders and Agent as
well as the Credit Agreement, (ii) Guarantor has the capacity to enter into this
Agreement and (iii) no default exists under the Guaranty.

2. Affirmation of Guaranty. Guarantor hereby (i) acknowledges and consents to
all of the terms and conditions of the First Amendment, the Credit Agreement and
the Other Documents each as amended and modified and (ii) affirms all of its
obligations under the Guaranty and confirms that the Guaranty continues in full
force and effect.

3. Further Assurances. Guarantor shall take such further actions and shall
execute such other documents as may be necessary or as may be required by Agent
to complete the transactions contemplated hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Agreement under seal as of
the day and year first above written.

 

WITNESS / ATTEST:     INTCOMEX HOLDINGS, LLC    

By its sole member:

INTCOMEX, INC.

/s/ Henry Balmas       By:   /s/ Russell A. Olson Print Name:   Henry Balmas    
  Name:   Russell A. Olson Title:   Director of Accounting & Finance      
Title:   Chief Financial Officer